
	

113 HR 1119 IH: Bailouts Are Not For Sale Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1119
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prevent funding provided through the Federal Reserve
		  System from being made available to corporations that finance political
		  campaigns or political propaganda, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bailouts Are Not For Sale
			 Act.
		2.Prohibition on
			 access to the Federal reserve discount window for corporations which interfere
			 in elections
			(a)In
			 generalNotwithstanding
			 section 13 of the Federal Reserve Act, any other provision of the Federal
			 Reserve Act, or any other provision of law, a corporation which has made any
			 independent expenditure or any disbursement for an electioneering
			 communication, in connection with an election campaign for a Federal office,
			 directly or through any affiliate, after the date of the enactment of such Act
			 may not have any notes discounted by any Federal reserve bank and may not
			 otherwise have access to or receive the benefit of, directly or indirectly
			 through any affiliate or third party, any financing provided by or through the
			 Board or any Federal reserve bank or any credit facility established by the
			 Board or any Federal reserve bank.
			(b)Prompt
			 reimbursement during transitionIf any corporation subject to
			 subsection (a) has, before the date of the enactment of this Act, entered into
			 any transaction or financing arrangement prohibited by such subsection, the
			 Board shall require the corporation to unwind the transaction and repay any
			 amount outstanding as soon as practicable but, in any case, before the end of
			 the 90-day period beginning on such date of enactment.
			(c)RegulationsBefore the end of the 90-day period
			 beginning on the date of the enactment of this Act, the Board shall prescribe,
			 in final form, such regulations as may be appropriate to implement this
			 Act.
			(d)DefinitionsFor
			 purposes of this section, the terms Board and
			 affiliate have the same meanings as in section 2 of the Bank
			 Holding Company Act of 1956.
			(e)Effective
			 dateThis Act shall apply as of the date of the enactment of this
			 Act, without regard to the effective date of any regulation prescribed under
			 subsection (c).
			
